Response to Arguments
Applicant's arguments filed 12/21/21 with respect to the rejection(s) of claim(s) under 35 USC 103 as unpatentable over Nygaard U.S. Patent #7,920,278  in view of Offenborn et al. U.S. Patent #10,094,785 have been fully considered and are partially persuasive.  
With respect to the applicant’s argument A regarding a triangulation method, the examiner is partially persuaded.  Nygaard and Offenboarn do fail to teach a triangulation method.  However, using triangulation with respect to laser light measurement is so well known in the art that the Examiner takes Official Notice of its obviousness and supports its well-known nature and applicability to this method with further prior art as evidence. Therefore, the rejection has been amended as below.  
With respect to the applicant’s argument B regarding imaging and irradiation from two different directions, the examiner does not agree.  The imager and irradiator of Offenborn are in two different directions.  At the point of the surface being inspected however, the light is irradiated and collected from the same direction.  The ideas are different however the claims do not differentiate it so. This rejection is maintained. 
With respect to the applicant’s argument C regarding the line of light intersects both a direction of the rotational movement and a ridge line of a convex portion, the examiner agrees in part.  Nygaard does fail to disclose the claimed alignment, with Nygaard’s rotation direction and linear light appearing to be parallel, not intersecting.  However, Offenborn discloses the correct alignment in Figure 8, where the rotational direction and thread ridges are in the x direction while the linear light is in the y direction.  The rejection has been amended thus. 
For these reasons, the rejection is final as stated below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

With respect to claim 54 and 92, the limitation “an envelope plane of a top of a tooth” is unclear.  It is not known in the art nor defined in the claim or specification what “an envelope plane” is and further the structural relationship of the envelope surface and the rest of the claimed apparatus is lacking.  Mathematically, an envelope involves tangents to a curve, however it is unclear how that applies to the tooth of an object. Clarification is required. 
With respect to claims 54 and 92, the phrase “top of a tooth” lacks antecedent basis.  No “tooth” has previously been disclosed. Clarification is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 52-58, 60-69, 76-91, 93-96, 98-101 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nygaard U.S. Patent #7,920,278 in view of Offenborn et al. U.S. Patent #10,094,785.
With respect to claim 52, 65, 69, and 88, Nygaard discloses a non-contact method for inspecting parts comprising:
A profile measuring apparatus configured to measure a three dimensional profile of an object having a plurality of convex portions and a plurality of concave portions (abstract, Figure 9, Figure 14, Figure 51)
A stage configured to receive the object thereon (Figure 51, part support subsystem 628, object = part 602,)
A detector attached to a relative movement section including (Col.9, l 39-51, detector = laser lab system or system 600)
An irradiator configured to irradiate a linear shaped measurement light onto an area on a surface of the object (Figure 51, irradiator= head apparatus 640 with transmitters T1-4, Col.40, l 37-38, planes of light, Figure 8)
An imager configured to obtain an image of the irradiated area (Figure 51, receiver modules R1-4)
A relative movement section configured to create relative rotational movement between the detector and the stage (Figure 51, Col.40, l 12-17)
A controller configured to perform a calculating three dimensional position coordinates of the irradiation area based on the obtained image (Figure 8, Figure 9, Figure 51, Col.39, l 64- Col.40, l 3, Col.41, l 7-35, wherein )
A non transitory computer readable medium storing a program to execute a method for measuring three dimensional profile (Figure 8, PC, measurement analysis, abstract “data processor for processing”)
However, Nygaard fails to disclose alignment of the linear light, the light is irradiated from a first direction, different from a second direction in which the image is obtained as well as using a triangulation method. 
Offenborn discloses method and system for optically inspecting headed parts comprising:
A stage configured to receive the object thereon (Figure 8 and 9, wherein stage = 20, object = 22)
A detector including an irradiator configured to irradiate a linear shaped measurement light onto an area of the surface of the object from a first direction (Figure 8, 9, irradiator = source 83 and lens 84)
An imager configured to obtain an image of the irradiation area from a second direction, the image formed by the irradiation of the linear shaped measurement light and the second direction being different  from the first direction (Figure 8, 9, detector 94 via lens 92)
Controlling the irradiator to tilt the light with respect to both a direction of the relative rotational movement that corresponds to a circumferential direction associated with a rotational axis of the relative rotational movement and at least one of a ridge line direction of the convex portion in the irradiated area and an extending direction of the concave portion in the irradiated area (Figure 8, wherein the rotational movement is the x and z direction and the ridge line direction is the x axis and the linear light is the y axis)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the optical arrangement of Offenborn to view the surface of Nygaard since Offenborn discloses imaging the surface of a threaded component the same as in Nygaard, but rather than collect transmitted light, Offenborn collects reflected light, which would be desirable to provide details in a different direction than Nygaard’s purpose. 
Additionally, the alignment of the part and the linear light of Offenborn provides the advantage to Nygaard of seeing the threads more fully with no hidden shadow regions. 
Additionally, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention to use a triangulation method to compute the three dimensional shape of the object in Nygaard. Nygaard uses generic “image processing” to combine images and determine edges.  One of ordinary skill in the art would recognize the simplicity of using a triangulation method instead to calculate each point location from the many angled images.  Triangulation has the advantage that is requires less processing power than individual image processing. Chen U.S. Patent #7,259,871 and Miralles U.S. Patent #8,462,208 disclose using a linear laser illumination to detect light to perform triangulation in order to result in a three dimensional model. 

With respect to claims 53, 54, 55, 57, 58, 60-63, 76-87, 89, 90, 91, 93, 94, 95, 96, 98, 99, 100, and 101, Nygaard in view of Offenborn discloses all of the limitations as applied to claim 52, 65, and 69 above.  In addition, Nygaard discloses:
The relative movement section is further configured to create relative translational movement between the detector and the object (Col.9, l 45-51, Col.40, l 62-67)
The relative movement section moves the irradiator to a position such that an irradiating direction of the measurement light from the irradiator is perpendicular to the irradiated area (Figure 9)
The relative movement section includes a rotational movement section configured to rotate the stage along a circumferential direction of the object (Col.40, l 4-20)
The controller controls the imager to take a plurality of images of the irradiated area when the rotational movement section rotates the stage (Col.40, l 28-56)
The controller calculates positions of a plurality of concave-convex shapes based on the images (Col.41, l 15-35)
A holder configured to hold the irradiator and the imager, wherein the relative movement section moves the holder relative to the stage (Col.40, l 4-20, 62-67)
The relative movement section displaces the irradiation area in a direction intersecting with a rotational direction of the stage under a condition that the relative movement section rotates the stage in the rotational direction (Figure 9, 51)
The controller is further configured to control a velocity of the rotational movement between the detector and the stage based on a position of the irradiated area in a radial direction of the object (Col.40, l 15-27, wherein the rotary encoder select increments and movement)
the relative movement section rotates the object so that a central axis of the object coincides with a rotational axis of the rotational movement (Figure 51)
A memory configured to store information associated with an extending direction of the convex-concave shapes (Col.22, l  1- Col.23, l 10)
A position detector configured to detect a position of the imager (Col.13, l 9-41)
Wherein the controller is configured to obtain from the position detector, the position of the imager, obtain the information from the storage section, and control the relative movement section to create  translational movement along the extending direction according to the information (Col.22 l 1- Col.23, l 10)
The irradiator includes an irradiation light system configured to generate the linear-shaped measurement light and distribute the linear-shaped measurement light in a line when the linear shaped measurement light is irradiated onto a plane (abstract, Figure 8)
The linear shaped measurement light intersects with the circumferential direction of the object (Figure 8)
The object has a concave-convex shape formed repeatedly in a circumferential direction of the object, the circumferential direction is the direction of relative rotational movement (Figure 51)
The relative movement section is configured to create relative translational movement between the detector and object and relative tilting between the detector and the stage around an axis intersecting with the rotational axis of the relative rotational movement (Col.40, l 2-40, both rotational and linear movement, Figure 8, 9, part axis and stage axis are not aligned)
The relative movement section includes a rotational movement section configured to rotate the detector to change the longitudinal direction of the line shape of the linear shaped measurement light (Col.39, l 50-57)
The controller is configured to control the rotational movement section such that the longitudinal direction of the line shape intersects with both the direction of the relative rotational movement and at least the convex or concave extending portion (Col.39, l 64- Col.40, l 3, Col.41, l 7-35)
The object includes a gear and a rotational axis of the relative rotational movement coincides with a rotation axis of the object (Col.39, l 1-5, Figure 51)

With respect to claim 77 and 85, Nygaard discloses all of the limitations as applied to claim 52 above. It should be noted that claim 77 and 85 fail to further define the claim as MPEP 2116 discloses that the article or material worked upon cannot limit an apparatus. 

With respect to claims 64 and 66, Nygaard discloses all of the limitations as applied to claims 52 and 65.  However, Nygaard fails to disclose a design apparatus creating a design information with respect to the profile of a structure and a shape forming apparatus which creates the structure based on the design information.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a design apparatus create design information and a shape forming apparatus create the structure based on the design information of a object to be inspected since these are well known in the art and necessary for manufacturing objects of predictable and repeatable sizes and shapes.  

With respect to claims 67 and 68, Nygaard discloses all of the limitations as applied to claims 65 and 66 above.  However, Nygaard fails to disclose reprocessing or re-executing the creating of the structure based on a comparison. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to remake the object of JP54 if the measurement when compared to the desired measurements show the object is a failure or defect.  This is well known in the art and results in outputting only good objects that fit within an allowable and expected configuration.  Remaking or re-executing the creation of the structure permits use of the same manufacturing design guidelines and machines, minimizing waste and time when a defect is identified. 

Allowable Subject Matter
Claim 59 and 97 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as any 112 issues related to the claim being resolved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA C BRYANT/     Examiner, Art Unit 2877